


EXHIBIT 10.2


CSI COMPRESSCO LP
AMENDED AND RESTATED 2011 LONG TERM INCENTIVE PLAN


SECTION 1.
Purpose of the Plan.



The CSI Compressco LP Amended and Restated 2011 Long Term Incentive Plan (the
“Plan”) amends and restates the Compressco Partners, L.P. 2011 Long Term
Incentive Plan (the (“Original Plan”). The Plan has been adopted by CSI
Compressco GP Inc. (the “Company”), the general partner of CSI Compressco LP, a
Delaware limited partnership (the “Partnership”). The Plan is intended to
promote the interests of the Company and the Partnership by providing to
Employees, Consultants and Directors incentive compensation awards based on
Units to encourage superior performance. The Plan is also contemplated to
enhance the ability of the Company, the Partnership and their Affiliates to
attract and retain the services of individuals who are essential for the growth
and profitability of the Company, the Partnership and their Affiliates and to
encourage them to devote their best efforts to advancing the business of the
Company, the Partnership and their Affiliates.
SECTION 2.
Definitions.



As used in the Plan, the following terms shall have the meanings set forth
below:
“409A Award” means an Award that constitutes a “deferral of compensation” within
the meaning of the 409A Regulations, whether by design, due to a subsequent
modification in the terms and conditions of such Award or as a result of a
change in applicable law following the date of grant of such Award, and that is
not exempt from Section 409A of the Code pursuant to an applicable exemption.
“409A Regulations” means the applicable Treasury regulations and other
interpretive guidance promulgated pursuant to Section 409A of the Code.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Award” means a Restricted Unit, a Phantom Unit, a Unit Award, Option, Unit
Appreciation Right, an Other Unit-Based Award or a Substitute Award granted
under the Plan, and includes any tandem DERs granted with respect to Awards
(other than Restricted Units and Unit Awards).
“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.
“Board” means the Board of Directors of the Company.
“Change of Control” means, and shall be deemed to have occurred upon, one or
more of the following events:
(i)  any transaction or series of transactions that results in any Person or
group of Persons other than the Company (or its successor or survivor by way of
merger, consolidation, or some other transaction, or a parent or subsidiary
thereof) or an Affiliate of the Company acquiring an ownership interest,
directly or indirectly, in twenty-five percent (25%) or more of the Partnership
(or its successor or survivor by way of merger, consolidation, or some other
transaction, or a parent or subsidiary thereof);
(ii)  the limited partners of the Partnership approve, in one transaction or a
series of transactions, a plan of complete liquidation of the Partnership;
(iii)  the sale or other disposition by either the Company or the Partnership of
all or substantially all of its assets in one or more transactions to any Person
other than the Company or an Affiliate of the Company;
(iv)  a transaction resulting in a Person other than the Company (or its
successor or survivor by way of merger, consolidation, or some other
transaction, or a parent or subsidiary thereof) or an Affiliate thereof being
the general

1

--------------------------------------------------------------------------------




partner of the Partnership (or its successor or survivor by way of merger,
consolidation, or some other transaction, or a parent or subsidiary thereof); or
(v) any other event specified as a “Change of Control” in an applicable Award
Agreement.
Notwithstanding the foregoing, the Committee may elect in an Award Agreement to
specify a different definition of “Change of Control” for purposes of complying
with Section 409A of the Code or for any other reason as deemed appropriate by
the Committee.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the entity appointed by the Board to administer the Plan,
which may be the Board, any compensation committee of the Board, an Affiliate’s
board of directors or a committee thereof, or such other committee as may be
appointed by the Board.
“Consultant” means an individual who renders consulting services to the Company,
the Partnership or an Affiliate of either the Company or the Partnership.
“Director” means a member of the Board who is not an Employee or a Consultant
(other than in that individual’s capacity as a Director).
“Distribution Equivalent Right” or “DER” means a contingent right, granted in
tandem with a specific Award (other than a Restricted Unit or a Unit Award), to
receive with respect to each Unit subject to an Award an amount in cash, Units
and/or Phantom Units, as determined by the Committee in its sole discretion,
equal in value to the distributions made by the Partnership with respect to a
Unit during the period such Award is outstanding.
“Employee” means an employee of the Company, the Partnership or an Affiliate of
either the Company or the Partnership.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means the closing sales price of a Unit on the principal
national securities exchange or other market in which trading in Units occurs on
the most recent date on which Units were publicly traded preceding the date with
respect to which the Fair Market Value determination is made as reported in The
Wall Street Journal (or other reporting service approved by the Committee). If
Units are not traded on a national securities exchange or other market at the
time a determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made by the Committee in good faith
using a “reasonable application of a reasonable valuation method” within the
meaning of the 409A Regulations (specifically, Treasury Regulation Section
1.409A-1(b)(5)(iv)(B)).
“Option” means an option to purchase Units granted under the Plan.
“Other Unit-Based Award” means an award granted pursuant to Section 6(c) of the
Plan.
“Parent” means TETRA Technologies, Inc., a Delaware corporation and parent of
the Company.
“Participant” means an Employee, Consultant or Director granted an Award under
the Plan.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.
“Phantom Unit” means a notional Unit granted under the Plan that entitles the
Participant to receive, at the time of settlement, a Unit or an amount of cash
equal to the Fair Market Value of a Unit, as determined by the Committee in its
sole discretion,.
“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.
“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.

2

--------------------------------------------------------------------------------




“Retirement” means termination of a Participant’s employment with or consulting
services to the Company and its Affiliates or membership as a Director,
whichever is applicable, in each case, under circumstances that constitute
retirement as determined by the Committee.
“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act or
any successor rule or regulation thereto as in effect from time to time.
“SEC” means the Securities and Exchange Commission or any successor thereto.
“Substitute Award” means an award granted pursuant to Section 6(g) of the Plan.
“Unit Distribution Right” or “UDR” means a distribution made by the Partnership
with respect to a Restricted Unit.
“Unit” means a common unit of the Partnership.
“Unit Appreciation Right” means a contingent right granted under the Plan that
entitles the holder to receive, in cash or Units, as determined by the Committee
in its sole discretion, an amount equal to the excess of the Fair Market Value
of a Unit on the exercise date of the Unit Appreciation Right (or another
specified date) over the exercise price of the Unit Appreciation Right.
“Unit Award” means a grant of a Unit that is not subject to a Restricted Period.
SECTION 3.
Administration.



(a)Authority of the Committee. A majority of the Committee shall constitute a
quorum, and the acts of the members of the Committee who are present at any
meeting thereof at which a quorum is present, or acts unanimously approved by
the members of the Committee in writing, shall be the acts of the Committee.
Subject to the following and any applicable law, the Committee, in its sole
discretion, may delegate any or all of its powers and duties under the Plan,
including the power to grant Awards under the Plan, to the then-current Chief
Executive Officer of the Parent, subject to such limitations on such delegated
powers and duties as the Committee may impose, if any, and provided that the
Committee may not delegate its duties where such delegation would violate state
corporate or partnership law, or with respect to making Awards to, or otherwise
with respect to Awards granted to, Participants who are subject to Section 16(b)
of the Exchange Act. Upon any such delegation all references in the Plan to the
“Committee,” other than in Section 7, shall be deemed to include the Chief
Executive Officer of the Parent. Any such delegation shall not limit the ability
of the Chief Executive Officer of the Parent to receive Awards under the Plan;
provided, however, the Chief Executive Officer of the Parent may not grant
Awards to himself, a Director or any executive officer of the Company or an
Affiliate, including the Parent, or take any action with respect to any Award
previously granted to himself, an individual who is an executive officer or a
Director. Subject to the terms of the Plan and applicable law, and in addition
to other express powers and authorizations conferred on the Committee by the
Plan, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards;
(iv) determine the terms and conditions of any Award, consistent with the terms
of the Plan, which terms may include any provision regarding the acceleration of
vesting or waiver of forfeiture restrictions and any other condition or
limitation regarding an Award, based on such factors as the Committee shall
determine, in its sole discretion; (v) determine whether, to what extent, and
under what circumstances Awards may be vested, settled, exercised, canceled, or
forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan or an
Award Agreement in such manner and to such extent as the Committee deems
necessary or appropriate, but in no event shall an action of the Committee
materially reduce the rights or benefits of a Participant with respect to an
Award without the consent of such Participant. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons, including the Company, the
Partnership, any Affiliate, any Participant, and any beneficiary of any Award.



3

--------------------------------------------------------------------------------




(b)Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to it, him or her by any officer or employee of the Company, the
Partnership or their Affiliates, the Company’s or the Partnership’s legal
counsel, independent auditors, consultants or any other agents assisting in the
administration of the Plan. Members of the Committee and any officer or employee
of the Company, the Partnership or any of their Affiliates acting at the
direction or on behalf of the Committee shall not be personally liable for any
action or determination taken or made in good faith with respect to the Plan,
and shall, to the fullest extent permitted by law, be indemnified and held
harmless by the Company with respect to any such action or determination.


(c)Exemptions from Section 16(b) Liability. It is the intent of the Company that
the grant of any Awards to, or other transaction by, a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16(b) of
the Exchange Act pursuant to Rule 16b-3 or another applicable exemption (except
for transactions acknowledged by the Participant in writing to be non-exempt).
Accordingly, if any provision of the Plan or any Award Agreement does not comply
with the requirements of Rule 16b-3 or such other exemption as then applicable
to any such transaction, such provision shall be construed or deemed amended to
the extent necessary to conform to the applicable requirements of Rule 16b-3 so
that such Participant shall avoid liability under Section 16(b) of the Exchange
Act.
SECTION 4.
Units.



(a)Limits on Units Deliverable.  Subject to adjustment as provided in
Section 4(c), the number of Units that may be delivered with respect to Awards
under the Plan will not exceed 1,537,122 Units. Units withheld from an Award or
surrendered by a Participant to either satisfy the Company’s or an Affiliate’s
tax withholding obligations with respect to the Award or pay the exercise price
of an Award (including the withholding of Units, where applicable) shall not be
considered to be Units delivered under the Plan for this purpose. If any Award
is forfeited, cancelled, exercised, paid, or otherwise terminates or expires
without the actual delivery of Units pursuant to such Award (the grant of
Restricted Units is not a delivery of Units for this purpose), the Units subject
to such Award shall again be available for Awards under the Plan (including
Units not delivered in connection with the exercise of an Option or Unit
Appreciation Right). There shall not be any limitation on the number of Awards
that may be paid in cash.


(b)Sources of Units Deliverable Under Awards.  Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate, the Partnership or any other Person, Units otherwise
issuable by the Partnership, or any combination of the foregoing, as determined
by the Committee in its discretion.


(c)    Anti-dilution Adjustments.  With respect to any “equity restructuring”
event that could result in an additional compensation expense to the Company or
the Partnership pursuant to the provisions of FASB Accounting Standards
Codification, Topic 718 if adjustments to Awards with respect to such event were
discretionary, the Committee shall equitably adjust the number and type of Units
covered by each outstanding Award and the terms and conditions, including the
exercise price and performance criteria (if any), of such Award to equitably
reflect such restructuring event and shall adjust the number and type of Units
(or other securities or property) with respect to which Awards may be granted
after such event. With respect to any other similar event that would not result
in a FASB Accounting Standards Codification, Topic 718 accounting charge if the
adjustment to Awards with respect to such event were subject to discretionary
action, the Committee shall have complete discretion to adjust Awards in such
manner as it deems appropriate with respect to such other event. In the event
the Committee makes any adjustment pursuant to the foregoing provisions of this
Section 4(c), the Committee shall make a corresponding and proportionate
adjustment with respect to the maximum number of Units that may be delivered
with respect to Awards under the Plan as provided in Section 4(a) and the kind
of Units or other securities available for grant under the Plan.
(d)    Additional Issuances. Except as hereinbefore expressly provided, the
issuance by the Company of units for cash, property, labor or services, upon
direct sale, or upon the conversion of units or obligations of the Company
convertible into such units, and in any case whether or not for fair value,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number of Units subject to Awards theretofore granted pursuant to the
Plan.
SECTION 5.
Eligibility.



Any Employee, Consultant or Director shall be eligible to be designated a
Participant by the Committee and receive an Award under the Plan.
Notwithstanding the foregoing, Employees, Consultants and Directors that provide
services to Affiliates that are not considered a single employer with the
Partnership under Section 414(b) of the Code or Section 414(c) of the Code shall
not be eligible to receive Awards which are subject to Section 409A of the Code

4

--------------------------------------------------------------------------------




until the Affiliate adopts the Plan as a participating employer in accordance
with Section 10. Further, if the Units issuable pursuant to an Award are
intended to be registered with the SEC on Form S-8, then only Employees,
Consultants, and Directors of the Partnership or a parent or subsidiary of the
Partnership (within the meaning of General Instruction A.1(a) to Form S-8) will
be eligible to receive such an Award.
SECTION 6.
Awards.



(a)Restricted Units and Phantom Units.  The Committee shall have the authority
to determine the Employees, Consultants and Directors to whom Restricted Units
and Phantom Units shall be granted, the number of Restricted Units or Phantom
Units to be granted to each such Participant, the Restricted Period, the
conditions under which the Restricted Units or Phantom Units may become vested
or forfeited and such other terms and conditions as the Committee may establish
with respect to such Awards.


(i)UDRs.  To the extent provided by the Committee, in its discretion, a grant of
Restricted Units may provide that the distributions made by the Partnership with
respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be. In
addition, the Committee may provide that such distributions be used to acquire
additional Restricted Units for the Participant. Such additional Restricted
Units may be subject to such vesting and other terms as the Committee may
prescribe. Absent such a restriction on the UDRs in the Award Agreement, UDRs
shall be paid promptly to the holder of the Restricted Unit without vesting
restrictions.


(ii)Forfeitures.  Except as otherwise provided in the terms of the applicable
Award Agreement, upon termination of a Participant’s employment with or
consulting services to the Company and its Affiliates or membership as a
Director, whichever is applicable, for any reason during the applicable
Restricted Period, all outstanding, unvested Restricted Units and Phantom Units
awarded the Participant shall be automatically forfeited on such termination
unless the Committee, in its discretion, waives in whole or in part such
forfeiture with respect to a Participant’s Restricted Units and/or Phantom
Units, at which time the Award would become vested to the extent the Committee
provides.


(iii)Lapse of Restrictions.


(A)Phantom Units. During the ten day period immediately following vesting of
each Phantom Unit, subject to the provisions of Section 8(b), the Participant
shall be entitled to settlement of such Phantom Unit and shall receive from the
Company either one Unit or an amount in cash equal to the Fair Market Value of a
Unit, as determined by the Committee in its discretion.


(B)Restricted Units. Upon the vesting of each Restricted Unit, subject to
satisfying the tax withholding obligations of Section 8(b), the Participant
shall be entitled to have the restrictions removed from his or her Award so that
the Participant then holds an unrestricted Unit.


(b)Unit Awards.  Unit Awards may be granted under the Plan to such Employees,
Consultants and/or Directors and in such amounts as the Committee, in its
discretion, may select.


(c)Other Unit-Based Awards.  Other Unit-Based Awards may be granted under the
Plan to such Employees, Consultants and/or Directors and in such amounts as the
Committee, in its discretion, may select. An Other Unit-Based Award shall be an
Award denominated or payable in, valued in or otherwise based on or related to
Units, in whole or in part. The Committee shall determine the terms and
conditions of any such Other Unit-Based Award. Upon or as soon as reasonably
practical following vesting, an Other Unit-Based Award may be settled, as
determined by the Committee in its sole discretion, in cash, Units (including
Restricted Units) or any combination thereof as provided in the applicable Award
Agreement.


(d)Options. The Committee may grant Options that are intended to comply with
Treasury Regulation Section 1.409A-l(b)(5)(i)(A) only to Employees, Consultants
or Directors performing services for the Partnership or a corporation or other
type of entity in a chain of corporations or other entities in which each
corporation or other entity has a “controlling interest” in another corporation
or entity in the chain, starting with the Partnership and ending with the
corporation or other entity for which the Employee, Consultant or Director
performs services. For purposes of this Section 6(d), “controlling interest”
means (i) in the case of a corporation, ownership of stock possessing at least
50% of total combined voting power of all classes of stock of such corporation
entitled to vote or at least 50% of the total

5

--------------------------------------------------------------------------------




value of shares of all classes of stock of such corporation; (ii) in the case of
a partnership, ownership of at least 50% of the profits interest or capital
interest of such partnership; (iii) in the case of a sole proprietorship,
ownership of the sole proprietorship; or (iv) in the case of a trust or estate,
ownership of an actuarial interest (as defined in Treasury Regulation Section
1.414(c)-2(b)(2)(ii)) of at least 50% of such trust or estate. The Committee may
grant Options that are otherwise exempt from or compliant with Section 409A of
the Code to any eligible Employee, Consultant or Director. The Committee shall
have the authority to determine the number of Units to be covered by each
Option, the purchase price therefor and the Restricted Period and other
conditions and limitations applicable to the exercise of the Option, including
the following terms and conditions and such additional terms and conditions, as
the Committee shall determine, that are not inconsistent with the provisions of
the Plan.


(i)Exercise Price. The exercise price per Unit purchasable under an Option that
does not provide for the deferral of compensation under the 409A Regulations
shall be determined by the Committee at the time the Option is granted but,
except with respect to Substitute Awards, may not be less than the Fair Market
Value of a Unit as of the date of grant of the Option. The exercise price per
Unit purchasable under an Option that does not provide for the deferral of
compensation by reason of satisfying the short-term deferral rule set forth in
the 409A Regulations or that is compliant with Section 409A of the Code shall be
determined by the Committee at the time the Option is granted.


(ii)Time and Method of Exercise. The Committee shall determine the exercise
terms and the Restricted Period with respect to an Option grant, which may
include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance goals or other events, and the method or
methods by which payment of the exercise price with respect thereto may be made
or deemed to have been made, which may include, without limitation, cash, check
acceptable to the Company, withholding Units from an Award, a “cashless-broker”
exercise through procedures approved by the Committee, or any combination of the
above methods, having a Fair Market Value on the exercise date equal to the
relevant exercise price.


(iii)Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or service with the
Company and its Affiliates or membership on the Board, whichever is applicable,
for any reason during the applicable Restricted Period, all unvested Options
shall be forfeited by the Participant. The Committee may, in its discretion,
waive in whole or in part such forfeiture with respect to a Participant’s
Options; provided that the waiver contemplated under this Section 6(d)(iii)
shall be effective only to the extent that such waiver will not cause the
Participant’s Options that are designed to satisfy Section 409A of the Code to
fail to satisfy such section.


(e)Unit Appreciation Rights. The Committee shall have the authority to determine
the Employees, Consultants and Directors to whom Unit Appreciation Rights shall
be granted, the number of Units to be covered by each grant, whether Units or
cash shall be delivered upon exercise, the exercise price therefor and the
conditions and limitations applicable to the exercise of the Unit Appreciation
Rights, including the following terms and conditions and such additional terms
and conditions as the Committee shall determine, that are not inconsistent with
the provisions of the Plan.


(i)Exercise Price. The exercise price per Unit Appreciation Right shall be
determined by the Committee at the time the Unit Appreciation Right is granted
and may be more or less than the Fair Market Value of a Unit as of the date of
grant of the Award. Notwithstanding the foregoing, the exercise price per Unit
that may be acquired under a Unit Appreciation Right that does not provide for
the deferral of compensation under the 409A Regulations shall not be less than
the Fair Market Value of a Unit as of the date of grant of the Unit Appreciation
Right.


(ii)Time of Exercise. The Committee shall determine the Restricted Period and
the time or times at which a Unit Appreciation Right may be exercised in whole
or in part, which may include, without limitation, accelerated vesting upon the
achievement of specified performance goals or other events.


(iii)Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with or service to the
General Partner, the Partnership and their Affiliates or membership on the
Board, whichever is applicable, for any reason during the applicable Restricted
Period, all outstanding Unit Appreciation Rights awarded to the Participant
shall be automatically forfeited on such termination. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Unit Appreciation Rights.

6

--------------------------------------------------------------------------------






(f)DERs. To the extent provided by the Committee, in its discretion, an Award
(other than a Restricted Unit or Unit Award) may include a tandem DER grant,
which may provide that such DERs shall be paid directly to the Participant, be
credited to a bookkeeping account (with or without interest in the discretion of
the Committee) subject to the same vesting restrictions as the tandem Award, or
be subject to such other provisions or restrictions as determined by the
Committee in its discretion. Absent a contrary provision in the Award Agreement,
DERs shall be paid to the Participant without restriction at the same time as
ordinary cash distributions are paid by the Partnership to its unitholders.
Notwithstanding the foregoing, DERs shall only be paid in a manner that is
either exempt from or in compliance with Section 409A of the Code.


(g)Substitute Awards. Awards may be granted under the Plan in substitution of
similar awards held by individuals who become Employees, Consultants or
Directors as a result of a merger, consolidation or acquisition by the
Partnership or an Affiliate of another entity or the assets of another entity.
Such Substitute Awards that are Options or Unit Appreciation Rights may have
exercise prices less than the Fair Market Value of a Unit on the date of the
substitution if such substitution complies with Section 409A of the Code and the
409A Regulations and other applicable laws and exchange rules.


(h)General.


(i)Awards May Be Granted Separately or Together.    Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.


(ii)Limits on Transfer of Awards.


(A)Each Option and Unit Appreciation Right shall be exercisable only by the
Participant during the Participant’s lifetime, or by the Person to whom the
Participant’s rights shall pass by will or the laws of descent and distribution.


(B)No Award and no right under any such Award may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Participant
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company, the
Partnership or any Affiliate.


(iii)Issuance of Units.  The Units or other securities of the Partnership
delivered pursuant to an Award may be evidenced in any manner deemed appropriate
by the Committee in its sole discretion, including, but not limited to, in the
form of a certificate issued in the name of the Participant or by book entry,
electronic or otherwise, and shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any stock exchange upon
which such Units or other securities are then listed, and any applicable federal
or state laws, and the Committee may cause a legend or legends to be inscribed
on any such certificates or book entry to make appropriate reference to such
restrictions.


(iv)Consideration for Grants.  Awards may be granted for such consideration,
including services, as the Committee shall determine.


(v)Restrictions on Awards. The right of a Participant to exercise or receive a
grant or settlement of an Award, and the timing thereof, may be subject to
service or performance conditions as may be specified by the Committee. The
Committee may use such individual or business criteria or other measures of
performance as it may deem appropriate in establishing any such conditions, and
it may exercise its discretion to reduce or increase the amounts payable under
any Award subject to such conditions.


(vi)Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, delivery of Units pursuant to the exercise, vesting and/or
settlement of an Award may be deferred for any period during which, in the good
faith determination of the Committee, the Company is not reasonably able to
obtain Units to deliver pursuant

7

--------------------------------------------------------------------------------




to such Award without violating applicable law or the applicable rules or
regulations of any governmental agency or authority or securities exchange. No
Units or other securities shall be delivered pursuant to any Award until payment
in full of any amount required to be paid pursuant to the Plan or the applicable
Award Agreement (including, without limitation, any exercise price or tax
withholding) is received by the Company.


SECTION 7.
Amendment and Termination.



Except to the extent prohibited by applicable law:
(a)Amendments to the Plan and Awards.  Except as required by applicable law or
the rules of the principal securities exchange, if any, on which the Units are
traded, the Board or the Committee may amend, alter, suspend, discontinue, or
terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any partner,
Participant, other holder or beneficiary of an Award, or any other Person.
Notwithstanding the foregoing, the Committee may waive any conditions or rights
under, amend any terms of, or alter any Award theretofore granted, provided that
no change, other than pursuant to Section 7(b), 7(c), or 7(d) below, in any
Award shall materially reduce the rights or benefits of a Participant with
respect to an Award without the consent of such Participant.


(b)Recapitalizations.  If the Company recapitalizes, reclassifies its equity
securities, or otherwise changes its capital structure (a “recapitalization”),
the number and class of Units covered by an Award theretofore granted shall be
adjusted so that such Award shall thereafter cover the number and class of Units
and securities to which the holder would have been entitled pursuant to the
terms of the recapitalization if, immediately prior to the recapitalization, the
holder had been the holder of record of the number of Units then covered by such
Award and the unit limitations provided in Section 4 shall be adjusted in a
manner consistent with the recapitalization.


(c)Award Adjustment. In the event of changes in the outstanding Units by reason
of recapitalization, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 7, any
outstanding Awards and any agreements evidencing such Awards shall be subject to
adjustment by the Committee at its discretion as to the number and price of
Units or other consideration subject to such Awards. In the event of any such
change in the outstanding Units, the share limitations provided in Section 4 may
be appropriately adjusted by the Committee, whose determination shall be
conclusive.


(d)Change of Control. Upon a Change of Control the Committee, acting in its sole
discretion without the consent or approval of any holder, may affect one or more
of the following alternatives, which may vary among individual holders and which
may vary among Awards: (i) remove any applicable forfeiture restrictions on any
Award; (ii) accelerate the time at which the Restricted Period shall lapse to a
specific date, before or after such Change of Control, specified by the
Committee; (iii) require the mandatory surrender to the Company by selected
holders of some or all of the outstanding Awards held by such holders
(irrespective of whether such Awards are then subject to a Restricted Period or
other restrictions pursuant to the Plan) as of a date, before or after such
Change of Control, specified by the Committee, in which event the Committee
shall thereupon cancel such Awards and pay to each holder an amount of cash per
unit equal to the amount calculated in Section 7(e) (the “Change of Control
Price”); or (iv) make such adjustments to Awards then outstanding as the
Committee deems appropriate to reflect such Change of Control; provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary to Awards then outstanding.


(e)Change of Control Price. The “Change of Control Price” shall equal the amount
determined in clause (i), (ii), (iii), (iv) or (v), whichever is applicable, as
follows: (i) the per unit price offered to Unit holders in any merger or
consolidation, (ii) the per unit value of the Units immediately before the
Change of Control without regard to assets sold in the Change of Control and
assuming the Company has received the consideration paid for the assets in the
case of a sale of the assets, (iii) the amount distributed per Unit in a
dissolution transaction, (iv) the price per unit offered to Unit holders in any
tender offer or exchange offer whereby a Change of Control takes place, or (v)
if such Change of Control occurs other than pursuant to a transaction described
in clauses (i), (ii), (iii), or (iv) of this Section 7(e), the Fair Market Value
per unit of the units that may otherwise be obtained with respect to such Awards
or to which such Awards track, as determined by the Committee as of the date
determined by the Committee to be the date of cancellation and surrender of such
Awards. In the event that the consideration offered to unitholders of the
Company in any transaction described in this Section 7(e) or Section 7(d)
consists of anything other than cash, the Committee shall determine the fair
cash equivalent of the portion of the consideration offered which is other than
cash.



8

--------------------------------------------------------------------------------




(f)Acceleration of Vesting and Lapse of Restrictions. Unless otherwise provided
in an Award Agreement, upon the Retirement of a Participant, or upon termination
of a Participant’s employment with or consulting services to the Company and its
Affiliates or membership as a Director, whichever is applicable, due to the
Participant’s death or disability, the Committee, acting in its sole discretion
without the consent or approval of any holder, may affect either or both of the
following alternatives with respect to Awards held by such Participant, which
may vary among individual holders and which may vary among Awards: (i) remove
any applicable forfeiture restrictions on any Award; or (ii) accelerate the time
at which the Restricted Period shall lapse to a specific date, before or after
such Retirement or termination, specified by the Committee; provided, however,
that no action shall be taken under this Section 7(f) with respect to a 409A
Award if such action would cause the Award to fail to comply with Section 409A
of the Code and the 409A Regulations. Any action taken by the Committee pursuant
to this Section 7(f) shall be in writing specifying the effective date of such
action.


SECTION 8.
General Provisions.



(a)No Rights to Award.  No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.


(b)Tax Withholding.  Unless other arrangements have been made that are
acceptable to the Company, the Company or any Affiliate is authorized to deduct
or withhold, or cause to be deducted or withheld, from any Award, from any
payment due or transfer made under any Award or from any compensation or other
amount owing to a Participant the amount (in cash, Units, Units that would
otherwise be issued pursuant to such Award or other property) of any applicable
taxes payable in respect of the grant or settlement of an Award, its exercise,
the lapse of restrictions thereon, or any other payment or transfer under an
Award or under the Plan and to take such other action as may be necessary in the
opinion of the Company to satisfy its withholding obligations for the payment of
such taxes.


(c)No Right to Employment or Services.  The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate, to continue consulting services or to remain as a
Director, as applicable. Furthermore, the Company or an Affiliate may at any
time dismiss a Participant from employment or consulting free from any liability
or any claim under the Plan, unless otherwise expressly provided in the Plan,
any Award Agreement or other agreement.


(d)Governing Law.  The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of laws
principles.


(e)Severability.  If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable law or, if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.


(f)Other Laws.  The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or an Affiliate to
recover the same under Section 16(b) of the Exchange Act, and any payment
tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.


(g)No Trust or Fund Created.  Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.


(h)No Fractional Units.  No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine in its sole
discretion whether cash, other securities, or other property shall be paid

9

--------------------------------------------------------------------------------




or transferred in lieu of any fractional Units or whether such fractional Units
or any rights thereto shall be canceled, terminated or otherwise eliminated with
or without consideration.


(i)Headings.  Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


(j)Facility of Payment.  Any amounts payable hereunder to any individual under
legal disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
individual, or may be applied for the benefit of such individual in any manner
that the Committee may select, and the Company shall be relieved of any further
liability for payment of such amounts.


(k)Participation by Affiliates.  In making Awards to Employees employed by an
entity other than the Company, the Committee shall be acting on behalf of the
Affiliate, and to the extent the Partnership has an obligation to reimburse the
Company for compensation paid for services rendered for the benefit of the
Partnership, such payments or reimbursement payments may be made by the
Partnership directly to the Affiliate, and, if made to the Company, shall be
received by the Company as agent for the Affiliate.


(l)Gender and Number.  Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.


(m)Compliance with Section 409A.  Nothing in the Plan or any Award Agreement
shall operate or be construed to cause the Plan or an Award to fail to comply
with the requirements of Section 409A of the Code. The applicable provisions of
Section 409A the Code and the regulations thereunder are hereby incorporated by
reference and shall control over any Plan or Award Agreement provision in
conflict therewith. To the extent that any Award shall be subject to Section
409A of the Code, it shall be designed to comply with Section 409A of the Code.


(n)Specified Employee under Section 409A. Subject to any other restrictions or
limitations contained herein, in the event that a “specified employee” (as
defined under Section 409A of the Code and the 409A Regulations) becomes
entitled to a payment under an Award which is a 409A Award on account of a
“separation from service” (as defined under Section 409A of the Code and the
409A Regulations), such payment shall not occur until the date that is six
months plus one day from the date of such separation from service. Any amount
that is otherwise payable within the six month period described herein will be
aggregated and paid in a lump sum without interest.


SECTION 9.
Term of the Plan.



The Plan shall be effective on the date on which the Original Plan was adopted
by the Board. The provisions of the Original Plan, as amended from time to time
including, without limitation, the Plan, shall be applicable to all Awards
granted after the effective date. The Plan shall continue until the earliest of
(i) the date terminated by the Board, (ii) all Units available under the Plan
have been delivered to Participants, or (iii) the 10th anniversary of the date
the Original Plan is adopted by the Board. However, any Award granted prior to
such termination, and the authority of the Board or the Committee to amend,
alter, adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date.
SECTION 10. Adoption by Affiliates.


With the consent of the Committee, any Affiliate that is not considered a single
employer with the Partnership under Section 414(b) of the Code or Section 414(c)
of the Code may adopt the Plan for the benefit of its Employees, Consultants or
Directors by written instrument delivered to the Committee before the grant to
such Affiliate’s Employees, Consultants or Directors under the Plan of any 409A
Award.









10